 


116 HRES 144 EH: Providing for consideration of the joint resolution (H.J. Res. 46) relating to a national emergency declared by the President on February 15, 2019.
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 144 
In the House of Representatives, U. S.,

February 26, 2019
 
RESOLUTION 
Providing for consideration of the joint resolution (H.J. Res. 46) relating to a national emergency declared by the President on February 15, 2019. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the joint resolution (H.J. Res. 46) relating to a national emergency declared by the President on February 15, 2019. All points of order against consideration of the joint resolution are waived. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure; and (2) one motion to recommit.  2.The provisions of section 202 of the National Emergencies Act (50 U.S.C. 1622) shall not apply during the remainder of the One Hundred Sixteenth Congress to a joint resolution terminating the national emergency declared by the President on February 15, 2019.  
 
Karen L. Haas,Clerk.
